Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.         In response to the amendment filed by Applicant on 05/18/2021, the Examiner acknowledges the following:
3.	 Claims 1 – 3, 7, 8, 10 – 12, 14, 21, 25 and 26 were amended.
4.	Claim 27 was cancelled.
5.	 Current claims 1 – 26 are pending. Claim 27 was canceled by Applicant; therefore, claims 1 – 26 and are being considered for examination.

Response to Arguments
6.	In the arguments filed by Applicant of 05/18/2021 that the previous office action had objected claims 4 -6, 8, 18 – 24 and 26 – 27 and that Applicant amended claim 27 into some claims and that now the claims are allowable over Sonoda are persuasive and 



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 3, 7, 9 – 2, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “Kazuhiro Sonoda et al., US 2013/0321686 A1, hereinafter Sonoda” in view of Hirokazu Kobayashi et al., US 2019/0014281 A1, hereinafter Kobayashi”. 

Regarding Claim 1:


An image capturing apparatus (Sonoda, Fig 1, shows an image capturing apparatus (See [0032]). Dig 14 shows the structure of an image pickup apparatus (See [0164; 0165])) comprising an image sensor (Sonoda, Fig 1, image sensor includes a plurality of pixels 100-1 to 100-8 arranged in a matrix. See [0032]) in which a plurality of unit pixels are arranged (Sonoda, Fig 1, unit pixels 100-1, 100-2 … 100-8. See [0032]), each unit pixel including one microlens and (Sonoda, Fig 13, shows microlenses 23. See [0121; 0122]) at least one avalanche photodiode that produces a pulse signal (Sonoda, Fig 3 shows ate least one photodiode 1 (MOS), which receives the light incident over the image sensor. See [0036; 0038])  when light is incident on the avalanche photodiode, wherein the unit pixel includes a counting circuit (Sonoda, Fig 1, counting control unit 10 with the counters 11-1 to 11-4 correspond to the counting circuit. See [0033;0034]) capable of counting the pulse signals Sonoda, (Fig 1, counting control unit 10 combined with the counters 11-1 to 11-4 is capable of counting the pulse signals of a plurality of photodiodes portions of pixels 100-1 to 100-8. See [0033; 0034; 0035]) of a plurality of the avalanche photodiodes.  
	Even though, Sonoda teaches most of claim 1 limitations, Sonoda does clearly teach that the photodiodes are avalanche photodiodes, which in the same field of endeavor is taught by Kobayashi. Kobayashi teaches a solid-state image sensor comprising a plurality of pixels and each pixel provided with a sensor unit that generates a pulse signal at a frequency of reception of photons; a first counter which counts the number of pulses generated by the sensor unit and wherein as seen in Fig 2B (See [0028; 
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Sonoda and Kobayashi, at the time of invention as to obtain predictable results, by implementing some features of Kobayashi invention as related to have avalanche photodiodes in the image sensor, for the benefit of capturing improvement and to generate an output signal corresponding to a count value generated by a counter that counts a number of pulses by a sensor unit and outputs a signal corresponding to a count value counted by the counter in a case where change in the number of pulses is detected per unit of time is greater than a threshold and the image processing performs predetermined image processing using the signal output from the solid-state image sensor (See Kobayashi [0006]).

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As for claim 2, Sonoda teaches “wherein the counting circuit includes a first counter that counts the pulse signals from all of the plurality of avalanche photodiodes arranged in the unit pixel” (“Sonoda teaches for example in Fig 13 that the microlens 23 is placed over two pixels each with a photodiode and that is understood as a unit pixel with at least two light receiving portions, wherein the two pixels with two photodiodes are used for focusing measurement as phase difference focus detection and wherein such a system includes a column ADC and it includes the first comparator, the second comparator, a counter control unit and a counter (See [0121; 0122]). As for avalanche photodiodes, see Kobayashi Fig 2B (Kobayashi [0030]).  

Regarding Claim 3:
	The rejection of claims 1 and 2 is incorporated herein. As for claim 3 limitations, Sonoda teaches “wherein the counting circuit further includes a second counter that counts the pulse signals from some of the plurality of avalanche photodiodes arranged in the unit pixel” (Sonoda show in Fig 1 counters 11-1, 11-2 … 11-4. As for the counting circuit including a second counter, Sonoda teaches that the counter 11-1 sets the weight for counting the number of clock pulses given period during which the signal values of the comparison result signals output of a plurality of comparators are the same or greater than that where the comparison result signals output from the plurality of comparators differ from one another. Therefore, Sonoda names it as a second counter (See [0035; 0036]). As for the plurality of photodiodes in a pixel unit and as discussed for claim 2 rejection, the unit pixel includes two photodiodes (See [0121; 0122]). As for avalanche photodiodes, see Kobayashi Fig 2B (Kobayashi [0030]).  


	The rejection of claims 1, 2 and 3 is incorporated herein. As for claim 7 limitations, Sonoda teaches in Fig 13 that the microlens 23 is placed over two pixels each with a photodiode and that is understood as a unit pixel with at least two light receiving portions, wherein the two pixels with two photodiodes are used for focusing measurement as phase difference focus detection and wherein such a system includes a column ADC and it includes the first comparator, the second comparator, a counter control unit and a counter (See [0121; 0122]). Therefore, the counter signals are counted rom the two photodiodes portions/parts and wherein each counter first and second would have to count the signals of each pixel unit since two pixels in each pixel unit includes a photodiode each which would result in counting the two photodiodes signals by each counter. Additionally, as discussed for claim 3, Sonoda shows in Fig 1 counters 11-1, 11-2 … 11-4. As for the counting circuit including a second counter, Sonoda teaches that the counter 11-1 sets the weight for counting the number of clock pulses given period during which the signal values of the comparison result signals output of a plurality of comparators are the same or greater than that where the comparison result signals output from the plurality of comparators differ from one another. Therefore, Sonoda names it as a second counter  and wherein the counter 11-2 is named as a first counter (See [0035; 0036]). As for avalanche photodiodes, see Kobayashi Fig 2B (Kobayashi [0030]).

Regarding Claim 9:
	The rejection of claims 1, 2 and 3 is incorporated herein. As for claim 9 limitations, Sonoda teaches in Fig 13 that the pixel units are used as for phase difference focus 

Regarding Claim 10:
	The rejection of claim 1 is incorporated herein. As discussed for claim 1 rejection and as shown in Sonoda, Fig 2, the image capturing apparatus wherein the counting circuit includes various counters 11-1, 11-2, 11-3 and 11-4, wherein either counter 11-3 or 11-4 can be named as a third counter (See [0033; 0034]). As for adding circuit that adds the counter signals, Sonoda shows that  that counter signals can be subtracted or added as signal A + signal B (See [0034; 010126]), which does not preclude that the signals from the third counter can be added as well. As for avalanche photodiodes, see Kobayashi Fig 2B (Kobayashi [0030]).

Regarding Claims 11, 12, 14 and 15:
	The rejection of claims 1 and 10 is incorporated herein. As for claim 11, claim 12 and claim 14 limitations, Sonoda Fig 3, shows that each unit pixel includes a selecting MOS unit PSEL 5 that can select a column line to have its signal read (See [0037; 0038]), Additionally, Sonoda teaches that the counter control circuit 10 select one of up-counting and down-counting of the signal value of the count signal for a counter in accordance with the order in which the signal values of the comparison result signal CMP1 and CMP2 vary during a period of time during (See [0115]) which the signal values of the comparison ). As for the attribution of a value 0 (zero) to the adding circuit, Kobayashi teaches that the reset value of counter 204 as an initial counter value, namely “0” when the polarity of the synchronizing signal VD changes (See Kobayashi [0031]). 

Regarding Claim 13:
	The rejection of claims 11 and 12 is incorporated herein. As for claim 13 limitations, Sonoda, Fig 14, a camera structure with lens 152, diaphragm 153, image pickup apparatus 154, output signal processing 155, buffer 156, timing generator 1511; overall control calculation 1510, a recording  control unit 158 and a recording medium 159. It teaches reading  of captured image data, image recording temporarily in a buffer 156 and a recording medium control 158, , wherein the output signal processing 155 may perform focus detection and output an image from the (DS’1 + DS’2 signal). See [0167].

Regarding Claim 16:
wherein the counting circuit includes a first counter that counts the pulse signals from a plurality of the avalanche photodiodes and a second counter circuit that counts the pulse signals from some of the avalanche photodiodes”, (Sonoda, Fig 1, shows that wherein the image capturing apparatus includes various pixels with photodiodes and several counters 11-1, 11-2, 11-3 and 11-4. Therefore, there is a first counter, a second counter, etc., wherein each counts the signal of the various photodiodes included in the unit pixel. As for the counting circuit including a second counter, Sonoda teaches that the counter 11-1 sets the weight for counting the number of clock pulses given period during which the signal values of the comparison result signals output of a plurality of comparators are the same or greater than that where the comparison result signals output from the plurality of comparators differ from one another. Therefore, Sonoda names it as a second counter and counter 11-2 is named as a first counter (See [0035; 0036]). As for the plurality of photodiodes in a pixel unit and as discussed for claim 2 rejection, the unit pixel includes two photodiodes (See [0121; 0122]). As for avalanche photodiodes, see Kobayashi Fig 2B (Kobayashi [0030]).

Regarding Claim 17:
	The rejection of claim 1 and 16 is incorporated herein. As for claim 17 limitations, Sonoda, Fig 1, shows that each column of pixel includes a photodiode in each pixel (See Fig 3 and [0037; 0038) and also each pixel column includes a comparator 8, wherein the 


Regarding Claim 18:
	The rejection of claim 17 is incorporated herein. As for counter mode, Sonoda teaches counting modes of operation, wherein such a count mode used when the pulse CMOD1(1) is at the L level is referred to as a "single count mode", and a count mode used when the pulse CMOD1(1) is at the H level is referred to as a "double count mode". The counter control unit 10 switches the pulse CEN1 to the H level.  In this manner, the counter 11-1 counts the number of the clock pulses CNT_CLK in a double count mode through down-counting; therefore, only the first counter signals are outputted. (See [0074]).

Regarding Claim 19:
	The rejection of claim 17 is incorporated herein. As for the size/length/width of one of the counters to be larger than the other, Kobayashi, Fig 7, teaches two counters 601 and 204, wherein counter 601 has a bit width of 16 (like 160), while the bit width of counter 204 is smaller (like 3) that counter 601 (See Kobayashi [0059]).


Regarding Claim 20:
	The rejection of claim 17 is incorporated herein. As for claim 20 limitations, Sonoda, Fig 2, the image capturing apparatus wherein the counting circuit includes 


Regarding Claim 25:
The rejection of claims 1 and 16 is incorporated herein. As for claim 25 limitations, Sonoda, Fig 14, teaches a time generating unit 1511 that outputs a variety of timing signals to the output processing unit 155 (See [0167]). Furthermore, Sonoda teaches in Fig 1, a ramp generation circuit 9 that receives pulse RMP_EN and RMP_RST from a timing generator (not shown) and it provides a ramp signal to the other terminals of the comparators 8-1 to 8-4 (See [0033, which outputs comparison result signals CMP1 and CMP2, respectively to a counter control unit 10. The timing generator outputs a pulse SMD to the counter control circuit 10. Additionally, the timing generator outputs pulses CNT_EN, CNT_CLK and CNT_RST to counters 11-1 to 11-4, which means that the signals generated from the photodiode(s) corresponding to the first counter will be counted by the first counter circuit and another timing would be sent to the second counter as to be a timing for the second counter circuit an which are not necessarily the same timing. As for avalanche photodiodes, see Kobayashi Fig 2B (Kobayashi [0030]).


Allowable Subject Matter


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to the current application,
1. Andreas Andreou et al., US 2017/0131143 A1 – it teaches a photodetection circuit that includes an avalanche photodiode and a mode switching circuit that may be configures to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode.
Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697           


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697